DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to the prior art rejections are persuasive, and the rejections are withdrawn.  Specifically, see pages 2-4 of Applicant’s reply filed 9/23/2021.  
Some of Applicant’s arguments pointed to the location of the intake port from Deckard (US 2015/0259011). The rejection under 35 USC 102 has been withdrawn, as stated above. Further, to modify Deckard to arrive at the claimed invention would not be obvious. Specifically, it would not be obvious to those having ordinary skill in the art to modify Deckard to position the inlet for combustion air at the claimed location because this placement could pose a safety threat to a passenger (for example, a passenger’s hair could be sucked into or block the intake). 
Another relevant vehicle is disclosed by Ledwinka (US 2,143,889).   Ledwinka discloses a vehicle having inlets located rearward of a seat. See Figs. 1 and 2. Ledwinka fails to teach a headrest.  Even if it were obvious to provide a headrest to the seat taught by Ledwinka, Ledwinka does not describe the lateral location of the seats relative to the intake. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EMMA K FRICK/Primary Examiner, Art Unit 3618